         Case 3:20-cv-09443-VC Document 17 Filed 01/22/21 Page 1 of 4



 1   Mark D. Peterson (Cal. Bar # 126174)            David B. Goodwin (Cal. Bar # 104469)
     CATES PETERSON LLP                              Jeffrey M. Davidson (Cal. Bar # 248620)
 2   4100 Newport Place, Suite 230                   Hannah M. Chartoff (Cal. Bar # 324529)
 3   Newport Beach, CA 92660                         COVINGTON & BURLING LLP
     Telephone: (949) 724-1180                       Salesforce Tower
 4   Facsimile: (949) 724-1190                       415 Mission Street, Suite 5400
     E-mail: markpeterson@catespeterson.com          San Francisco, CA 94105-2533
 5                                                   Telephone: +1 (415) 591-6000
                                                     Facsimile: +1 (415) 955-6530
 6
     Attorneys for Plaintiff                         E-mail: dgoodwin@cov.com
 7   Travelers Property Casualty Company of          Email: jdavidson@cov.com
     America                                         Email: hchartoff@cov.com
 8
                                                     Attorneys for Defendant
 9                                                   salesforce.com, inc.
10                             UNITED STATES DISTRICT COURT
11                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
12

13
     TRAVELERS PROPERTY CASUALTY                   Case No. 3:20-cv-9443-VC
14   COMPANY OF AMERICA,
                                                   Hon. Vince Chhabria
15                        Plaintiff,
                                                   STIPULATION ENLARGING TIME TO
16          v.                                     RESPOND TO COMPLAINT AND
                                                   [PROPOSED] ORDER
17   SALESFORCE.COM, INC.,

18                        Defendant.

19

20

21

22

23

24

25

26

27

28

                  STIPULATION ENLARGING TIME TO RESPOND TO COMPLAINT AND [PROPOSED] ORDER
                                           CASE NO. 3:20-CV-9443-VC
        Case 3:20-cv-09443-VC Document 17 Filed 01/22/21 Page 2 of 4



 1          Pursuant to Civil L.R. 6-1(a), Plaintiff Travelers Property Casualty Company of America
 2   and Defendant salesforce.com, inc. (collectively, the “Parties”) respectfully submit the following
 3   Stipulation Enlarging Time to Respond to Complaint and [Proposed] Order.
 4                                               STIPULATION
 5          WHEREAS, on January 4, 2021, Plaintiff served Defendant with a complaint in this
 6   action (Dkt. 7; see Dkt. 1);
 7          WHEREAS, pursuant to Federal Rule of Civil Procedure 12, Defendant’s response to the
 8   complaint is due by January 25, 2021;
 9          WHEREAS, the Parties agree that the deadline to file any motion to dismiss (or otherwise
10   respond to) the complaint should be extended by 30 days;
11          WHEREAS, no other events or deadlines already fixed by Court order would be affected
12   by the time modification requested herein;
13          THEREFORE, the Parties, by and through their respective undersigned counsel, hereby
14   stipulate and agree to, and respectfully request that the Court order, that Defendant’s deadline to
15   move to dismiss or otherwise respond to the complaint shall be February 24, 2021.
16

17                                                  Respectfully submitted,

18    Dated: January 22, 2021                       COVINGTON & BURLING LLP

19
                                                    By:       /s/ Hannah M. Chartoff
20                                                        Hannah M. Chartoff
21                                                        Attorneys for Defendant
                                                          salesforce.com, inc.
22
      Dated: January 22, 2021                       CATES PETERSON LLP
23

24

25                                                  By:     /s/ Mark D. Peterson
                                                        Mark D. Peterson
26                                                      Attorneys for Plaintiff
                                                        Travelers Property Casualty Company of
27                                                      America
28
                                                             1
                        STIPULATION ENLARGING TIME TO RESPOND TO COMPLAINT AND [PROPOSED] ORDER
                                                 CASE NO 3:20-cv-9443-VC
Case 3:20-cv-09443-VC Document 17 Filed 01/22/21 Page 3 of 4
        Case 3:20-cv-09443-VC Document 17 Filed 01/22/21 Page 4 of 4



 1                                        FILER’S ATTESTATION
 2          Pursuant to Civil L.R. 5-1(i)(3), I, Hannah M. Chartoff, hereby attest that concurrence in

 3   the filing of this document has been obtained from each of the above signatories.

 4                                                                 /s/ Hannah M. Chartoff
                                                               Hannah M. Chartoff
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
                       STIPULATION ENLARGING TIME TO RESPOND TO COMPLAINT AND [PROPOSED] ORDER
                                                CASE NO 3:20-cv-9443-VC
